EXHIBIT 10.8


EMPLOYMENT AGREEMENT

        THIS AGREEMENT, made and entered into as of the 27th day of October,
2004, by and between BUGABOO CREEK HOLDINGS, INC., a Delaware corporation
(hereinafter referred to as the “Company”), RARE HOSPITALITY INTERNATIONAL,
INC., a Georgia corporation (hereinafter referred to as “RARE Parent”), and
KRISTIN NYHOF, a resident of the State of Georgia (hereinafter referred to as
the “Executive”);

WITNESSETH:

        The Company, RARE Parent, and their respective affiliates (collectively,
“RARE”) are engaged in the business of owning, operating and franchising the
operation of restaurants under the names LongHorn Steakhouse®, The Capital
Grille®, Bugaboo Creek Steak House® and others. Executive has recently served in
the position of Regional Vice President of Operations – LongHorn Steakhouse for
RARE Parent and was a party to that certain Employment Agreement between RARE
Parent and Executive (the “First Agreement”), which was assigned to RARE
Hospitality Management, Inc., a subsidiary of RARE Parent (“RARE Management”).
RARE Management desires to terminate the First Agreement, and the Company
desires to hire Executive as President – Bugaboo Creek Steak House. In addition,
RARE Parent desires to have Executive serve as a Vice President of RARE Parent,
where she will be exposed to and have input in the operation and management of
all of the restaurant concepts owned by RARE Parent. Executive desires to resign
from her position with RARE Management and accept these positions with the
Company and RARE Parent on the terms and conditions set forth in this Agreement.

        In the course of Executive’s employment with various RARE affiliates,
Executive has gained and will gain knowledge of the business, affairs,
customers, franchisees, plans and methods of RARE, has been and will be trained
at the expense of RARE in the development, opening, operation and management of
RARE’s restaurants through the use of techniques, systems, practices and methods
used and devised by RARE, has had and will have access to information relating
to the Company’s customers and their preferences and dining habits and has and
will become personally known to and acquainted with RARE’s suppliers and
managers in the Restricted Area (as defined in this Agreement) thereby
establishing a personal relationship with such suppliers and managers for the
benefit of RARE.

        The Company and RARE Parent would suffer irreparable harm if Executive
were to use such knowledge, information and personal relationships related to
RARE and its business that are obtained and developed in the course of
Executive’s employment with the Company, other than in the proper performance of
her duties for the Company.

        In consideration of the sum of $1.00 in hand paid by the Company and
RARE Parent to Executive, the receipt and sufficiency of which are hereby
acknowledged, and the mutual covenants and obligations contained herein, the
Company and Executive hereby agree as follows:

    1.        Employment. The Company hereby hires Executive as President –
Bugaboo Creek Steak House. Executive hereby accepts such position and agrees to
perform her duties and responsibilities hereunder, in accordance with the terms
and conditions hereinafter set forth. Executive also hereby accepts the position
of Vice President with RARE Parent, which Executive acknowledges will be
coterminous with this Agreement.

        1.1.        Employment Term. The employment term of this Agreement shall
commence on the date hereof (the “Commencement Date”) and shall continue as
employment at will until terminated by the Company or Executive for any reason.
The period from the Commencement Date until the employment term is terminated by
the Company or Executive is hereinafter referred to as the “Employment Term.”

        1.2 Duties of Executive. Executive agrees that during the Employment
Term, she will devote her full professional and business-related time, skills
and best efforts to the business of RARE, initially in the capacity of President
– Bugaboo Creek Steak House for the Company, and subsequently in such capacity
or capacities as shall be determined by the Company. She shall also serve as a
Vice President of RARE Parent. In addition, Executive shall devote her full time
and her best efforts to the performance of any other reasonable duties as may be
assigned to her from time to time by the Company or RARE Parent, and she shall
abide by the employment and other corporate policies of RARE established from
time to time, including (without limitation) RARE’s Code of Conduct. Executive
shall devote all of her full professional and business-related skills solely to
the affairs of RARE, and shall not, during her employment, unless otherwise
agreed to in advance in writing by the Company, seek or accept other employment,
become self-employed in any other capacity during the term of her employment, or
engage in any activities which are detrimental to the business of RARE.
Notwithstanding the foregoing, Executive may engage in personal investment
activities provided such activities do not interfere with Executive’s
performance of her full-time employment duties under this Agreement. Executive’s
office shall be in the Atlanta, Georgia metropolitan area; however, Executive
acknowledges that the discharge of her duties for RARE will involve travel on a
regular basis from her office in Atlanta, Georgia.

    2.        Compensation and Benefits.

        2.1 Base Compensation. For all the services rendered by Executive
hereunder, the Company shall pay Executive an annual salary at the rate of Two
Hundred Thousand Dollars ($200,000) for each full year of the Employment Term,
plus such additional amounts, if any, as may be approved by the Company (“Base
Compensation”), payable in installments at such times as the Company customarily
pays its executives generally (but in any event no less often than monthly). The
Company agrees that the Executive’s salary will be reviewed at least annually to
determine if an increase is appropriate, which increase shall be in the sole
discretion of the Company. Executive’s salary shall be prorated for any partial
calendar year during which this Agreement remains in effect.

        2.2 Bonus Awards. In addition to the Base Compensation, during the
Employment Term Executive shall be eligible for a bonus determined and paid in
accordance with the bonus program for employees of the Company, as approved by
the Company from time to time. Unless otherwise set forth in this Agreement,
Executive must be employed by the Company on the date the bonus is paid to
executive employees generally in order to be entitled to a bonus for that year.

        2.3 Car Allowance. In addition to Base Compensation and any bonus award,
Executive shall be entitled to receive a car allowance in the amount of One
Thousand Dollars ($1,000) per month during the term of this Agreement. This
amount shall not be prorated upon the termination or expiration of this
Agreement, but instead shall be paid in full for any partial month in which the
Agreement is in effect.

        2.4 Other Benefits. In addition to all other compensation paid or
payable from the Company to Executive hereunder, during the Employment Term
Executive shall be entitled to participate in any supplemental life insurance
plan maintained for Vice President level executives of RARE affiliates and
participate in any and all other employee benefit programs maintained by RARE
for the benefit of its executive employees and affiliates generally, in
accordance with and subject to the terms and conditions of such programs.

        2.5 Expenses. In addition to the compensation described in this
Agreement, the Company shall promptly reimburse Executive for all reasonable
expenses incurred by her in the performance of her duties under this Agreement
and vouched to the reasonable satisfaction of appropriate officers of the
Company, pursuant to established procedures.

    3.        Payment upon Termination.

        (a)        Upon termination of the Employment Term for Cause (as defined
in Exhibit A attached hereto and incorporated herein by reference), Executive
shall be entitled to receive the compensation owed to Executive but unpaid for
performance rendered under this Agreement as of the date of termination and any
additional compensation she may be entitled to receive under the terms of any
employee benefit plan offered by the Company.

        (b)        Upon termination of the Employment Term by the death of
Executive, Executive’s estate shall be entitled to receive the compensation
under Section 2.1 as calculated and owed to Executive but unpaid for performance
rendered under this Agreement as of the date of death, and any additional
compensation the Executive’s estate may be entitled to receive under the terms
of any employee benefit plan offered by the Company. Executive’s estate shall
also be entitled to receive Executive’s pro rata share (based on days worked
before death) of the bonus to which she would have been entitled if she had (i)
been an employee on the date bonuses for the then-current fiscal year were
distributed and (ii) achieved her individual bonus plan goals, if any. The bonus
payment shall be made as and when bonus payments, if any, would otherwise be
payable under Section 2 of this Agreement.

        (c)        In the event that during the Employment Term Executive
becomes Disabled and the Company thereafter terminates Executive’s employment
during the continuation of such Disability, Executive shall be entitled to
receive the compensation under Section 2.1 owed to Executive but unpaid for
performance rendered under this Agreement as of the date of termination, an
additional forty percent (40%) of Executive’s Base Compensation for a period of
two (2) years after this Agreement is terminated (the “Disability Compensation”)
and any additional compensation Executive may be entitled to receive under the
terms of any employee benefit plan offered by the Company. Executive shall also
be entitled to receive her pro rata share (based on days worked before the
commencement of the ninety-day period required for a Disability) of the bonus to
which she would have been entitled if she had (i) been an employee on the date
bonuses for the then-current fiscal year were distributed and (ii) achieved her
individual bonus plan goals, if any. The Disability Compensation and bonus
payments shall be made as and when salary bonus payments, if any, would
otherwise be payable under Section 2 of this Agreement.

        (d)        In the event that the Company terminates Executive’s
employment for any reason other than those set forth in subsections (a), (b) or
(c) above, unless the provisions of Section 3(e) apply, Executive shall be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the date of
termination and the Company will be obligated to pay Executive her Base
Compensation as of the date of termination of such employment from the date of
such termination for twelve (12) months. Such payment shall be made over a
twelve-month period as and when salary would otherwise be payable under Section
2 of this Agreement.

        (e)        In the event that (i) during the Employment Term a Change in
Control (as defined in Exhibit A attached hereto) shall occur and (ii) within
twelve (12) months following the occurrence of the Change in Control, the
Company demotes Executive other than for Cause, effects an involuntary transfer
of Executive to a location more than fifty (50) miles from Executive’s place of
residence or terminates Executive’s employment other than for Cause then, in
lieu of the amounts payable pursuant to Section 3(d), Executive shall be
entitled to receive the compensation under Section 2.1 as owed to Executive but
unpaid for performance rendered under this Agreement as of the date of
termination of such employment, and the Company will be obligated to pay
Executive an additional amount equal to the sum of (x) her annual Base
Compensation as of the date of termination of such employment plus (y) an amount
equal to the bonus paid to Executive pursuant to Section 2.2 for the calendar
year immediately preceding the calendar year in which the termination of
employment occurs. Such payment shall be made within thirty (30) days following
termination of Executive’s employment.

        (f)        Payments made pursuant to this Section 3 are in lieu of any
other obligations to Executive pursuant to the terms of this Agreement.

    4.        Noncompetition. Executive covenants and agrees that during the
term of her employment by the Company and for a period of one (1) year
immediately following the termination of Executive’s employment by the Company
for any reason whatsoever, Executive will not, within the area described on
Exhibit B hereto (the “Restricted Area”), directly or indirectly compete with
RARE in connection with a business, any significant portion of which involves
the development, opening, operation or franchising of restaurants that derive
more than twenty-five percent (25%) of their food sales from steak products, if
RARE is still engaged in such business in such area.

        4.1 Definition of “Compete.” For the purposes of this Agreement, the
term “compete” shall mean the providing of general management, supervisory or
consulting services for the development, operation or franchising of restaurants
that derive more than twenty-five percent (25%) of their food sales from steak
products.

        4.2 Direct or Indirect Competition. For the purposes of this Agreement,
the words “directly or indirectly” as they modify the word “compete” shall mean
(i) acting as an agent, representative, consultant, officer, director,
independent contractor, or employee engaged in a management capacity with any
entity or enterprise which is carrying on a business any significant portion of
which involves the development, opening, or operation of restaurants offering
steak products as at least twenty-five percent (25%) of their food sales, (ii)
participating in any such competing entity or enterprise as an owner, partner,
limited partner, joint venturer, creditor or stockholder (except as a
stockholder holding less than one percent (1%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over-the-counter market), or (iii) communicating to any such competing
entity or enterprise the names or addresses or any other information concerning
any employee or supplier of RARE or any successor to the goodwill of RARE with
respect to the business of RARE.

    5.        Confidentiality. Executive recognizes and acknowledges that by
reason of her employment by and service to the Company, as well as her service
to RARE Parent, she will have access to all trade secrets and other confidential
information of RARE including, but not limited to, confidential: pricing
information, marketing information, sales techniques of RARE, confidential
records, RARE’s expansion plans, restaurant development and marketing
techniques, operating procedures, training programs and materials, business
plans, franchise arrangements, plans and agreements, information regarding
suppliers, product quality and control procedures, financial statements and
projections and other information regarding the operation of RARE’s restaurants
(hereinafter referred to as the “Confidential Information”). Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and of RARE and covenants that she will not, either during the
term of her employment by the Company or for a period of two (2) years
thereafter, disclose any such Confidential Information to any person for any
reason whatsoever (except as her duties for the Company may require) without the
prior written authorization of the Company’s Chief Executive Officer. Executive
agrees that she will not copy any Confidential Information except as the
performance of her duties for the Company may require and that upon the
termination of her employment by the Company, she shall return all Confidential
Information and any copies thereof in her possession to the Company. Executive
hereby acknowledges and agrees that the prohibitions against disclosure of
Confidential Information recited herein are in addition to, and not in lieu of,
any rights or remedies which the Company may have available pursuant to the laws
of any jurisdiction or at common law to prevent the disclosure of trade secrets
or proprietary information, and the enforcement by the Company of its rights and
remedies pursuant to this Agreement shall not be construed as a waiver of any
other rights or available remedies which it may possess in law or equity absent
this Agreement. Notwithstanding the foregoing, the Company acknowledges and
agrees that nothing contained herein shall restrict or otherwise prohibit or
prevent disclosure of Confidential Information pursuant to legal proceedings,
subpoena, civil investigative demand or other similar process. Executive agrees
that if disclosure of Confidential Information is requested or required pursuant
to any such process, she shall provide the Company with prompt written notice of
any such request or requirement so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, Executive is nonetheless, legally compelled
to disclose Confidential Information to any tribunal or other agency, Executive
may, without liability hereunder, disclose to such tribunal or other agency only
that portion of the Confidential Information which Executive is legally required
to disclose, Executive agrees to cooperate with the Company to obtain an
appropriate protective order or other reliable assurance that such tribunal or
other agency will accord the Confidential Information confidential treatment.
The Company also acknowledges and agrees that Confidential Information shall not
include any information (a) known by Executive prior to her employment by any of
the RARE affiliates and learned by Executive other than as a result of her
employment relationship with a RARE affiliate, (b) independently developed by
the Executive outside of the scope of her employment relationship with the RARE
affiliates or (c) that is or becomes publicly available through no breach by the
Executive of her obligation to the Company.

    6.        Non-Solicitation of Employees. Executive covenants that during the
term of her employment by the Company, and during the two (2) year period
immediately following the termination of such employment, Executive will neither
directly nor indirectly induce or attempt to induce any employee of a RARE
affiliate to terminate his or her employment to go to work for any other
employer in a business competing with that of any RARE affiliate.

    7.        Hiring of Employees. Executive covenants that during the term of
her employment by the Company, and during the one (1) year period immediately
following the termination of such employment, Executive will neither directly
nor indirectly hire any salaried employee of a RARE affiliate.

    8.        Property of Company. Executive acknowledges that from time to time
in the course of providing services pursuant to this Agreement she shall have
the opportunity to inspect and use certain property, both tangible and
intangible, of RARE, and Executive hereby agrees that said property shall remain
the exclusive property of RARE and the Executive shall have no right or
proprietary interest in such property, whether tangible or intangible,
including, without limitation, RARE’s franchise and supplier lists, contract
forms, books of account, training and operating materials and similar property.

    9.        Developments. All developments, including inventions, whether
patentable or otherwise, trade secrets, discoveries, improvements, ideas and
writings which either directly or indirectly relate to or may be useful in the
business of RARE or any of its affiliates (the “Developments”) which Executive,
either by herself or in conjunction with any other person or persons, has
conceived, made, developed, acquired or acquired knowledge of during her
employment with a RARE affiliate, or which Executive, either by herself or in
conjunction with any other person or persons, shall conceive, make, develop,
acquire or acquire knowledge of during the Employment Term, shall become and
remain the sole and exclusive property of the respective RARE affiliate.
Executive hereby assigns, transfers and conveys, and agrees to so assign,
transfer and convey, all of her right, title and interest in and to any and all
such Developments and to disclose fully as soon as practicable, in writing, all
such Developments to the Chief Executive Officer of the RARE Parent. At any time
and from time to time, upon the request and at the expense of RARE Parent,
Executive will execute and deliver any and all instruments, documents and
papers, give evidence and do any and all other acts which, in the opinion of
counsel for RARE Parent, are or may be necessary or desirable to document such
transfer or to enable RARE Parent or its affiliates to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such Developments or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright. RARE
Parent will be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and will
reimburse Executive for all reasonable expenses incurred by her in compliance
with the provisions of this Section.

    10.        Reasonableness. The restrictions contained in Sections 4, 5, 6
and 7 are considered by the parties hereto to be fair and reasonable and
necessary for the protection of the legitimate business interests of the Company
and of RARE Parent.

    11.        Equitable Relief. Executive acknowledges that the services to be
rendered by her are of a special, unique, unusual, extraordinary, and
intellectual character, which gives them a peculiar value, and the loss of which
cannot reasonably or adequately be compensated in damages in an action at law;
and that a breach by her of any of the provisions contained in Sections 4, 5, 6
and 7 of this Agreement will cause RARE irreparable injury and damage. Executive
further acknowledges that she possesses unique skills, knowledge and ability and
that any material breach of the provisions of Sections 4, 5, 6 and 7 of this
Agreement would be extremely detrimental to RARE. By reason thereof, Executive
agrees that the Company and RARE Parent shall be entitled, in addition to any
other remedies they may have under this Agreement or otherwise, to injunctive
and other equitable relief to prevent or curtail any breach of the provisions of
Sections 4, 5, 6 and 7 of this Agreement by her.

    12.        Survival of Provisions. The provisions of Sections 4 through 14,
inclusive, of this Agreement shall survive the termination of this Agreement to
the extent required to give full effect to the covenants and agreements
contained in those sections. All provisions of this Agreement which contemplate
the making of payments or the provision of consideration or other items of
economic value by the Company to the Executive after the termination of this
Agreement shall likewise survive the termination of this Agreement to the extent
required to give full effect to such undertakings or obligations of the Company
to Executive hereunder.

    13.        Warranties and Representations. In order to induce the Company to
enter into this Employment Agreement, Executive hereby warrants and represents
to the Company that Executive is not under any obligation, contractual or
otherwise, to any party which would prohibit or be contravened by Executive’s
employment by the Company and the performance of Executive’s duties as President
– Bugaboo Creek Steak House for the Company, or the performance of Executive’s
duties as Vice President of RARE Parent, or her other duties and obligations
under this Agreement.

    14.        Successors Bound; Assignability. This Agreement shall be binding
upon Executive, the Company, RARE Parent and their respective successors in
interest, including without limitation, any corporation into which the Company
or RARE Parent may be merged or by which it may be acquired. This Agreement is
nonassignable except that the Company’s and RARE Parent’s rights, duties and
obligations under this Agreement may be assigned to their acquirer(s) in the
event either RARE affiliate is merged, acquired or sells substantially all of
its assets.

    15.        Severability. In the event that any one or more of the provisions
of this Agreement or any word, phrase, clause, sentence or other portion thereof
shall be deemed to be illegal or unenforceable for any reason, such provision or
portion thereof shall be modified or deleted, to the extent permissible under
applicable law, in such a manner so as to make this Agreement as modified legal
and enforceable to the fullest extent permitted under applicable laws.

    16.        Withholding. Notwithstanding any of the terms or provisions of
this Agreement, all amounts payable by the Company hereunder shall be subject to
withholding of such sums related to taxes as the Company may reasonably
determine it should withhold pursuant to applicable law or regulation.

    17.        Headings. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

    18.        Notices. Any notice required or permitted to be given pursuant to
this Agreement shall be deemed sufficiently given when delivered in person or
when deposited in the United States mail, registered or certified mail, postage
prepaid, addressed as follows:

         If to the Company, to:
                               
                               
                               
                               

         If to RARE Parent, to:
                               
                               
                               
                               


         If to Executive, to:              Capital Grille Holdings, Inc.
             8215 Roswell Road
             Building 600
             Atlanta, Georgia 30350
             Attention: Secretary

             RARE Hospitality International, Inc.
             8215 Roswell Road
             Building 600
             Atlanta, Georgia 30350
             Attention: General Counsel


             Kristin Nyhof

Any party may by written notice change the address to which notices to such
party are to be delivered or mailed.

    19.        Entire Agreement. This Agreement, together with Exhibit A and
Exhibit B hereto, which are incorporated herein by this reference, constitutes
the entire Agreement between the parties hereto with regard to Executive’s
employment by the Company, and her service to RARE Parent, and there are no
agreements, understandings, specific restrictions, warranties or
representations, oral or written, relating to said subject matter between the
parties other than those set forth herein or herein provided for. This Agreement
shall replace and supercede any and all employment agreements of any RARE
affiliate, agreements pertaining to a change of control of RARE Parent, as well
as any other agreements, if any, governing the employment relationship between
the parties, including (without limitation) the First Agreement, which is hereby
terminated.

    20.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which will take effect as an original and all of which
shall evidence one and the same Agreement.

    21.        Amendment, Modification and Waiver. This Agreement may only be
amended, modified or terminated prior to the end of its term by the mutual
agreement of the parties. The waiver by either party to this Agreement of a
breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.

    22.        Mitigation. Executive shall have no duty to attempt to mitigate
the compensation or level of benefits payable by the Company to her hereunder
and the Company shall not be entitled to set-off against the amounts payable by
the Company to Executive hereunder any amounts received by the Executive from
any other source, including any subsequent employer.

    23.        Governing Law. All of the terms and provisions of this Agreement
shall be construed in accordance with and governed by the applicable laws of the
State of Georgia.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                            BUGABOO CREEK HOLDINGS, INC.


                            By:    _______________________________
                            Title:

                            RARE HOSPITALITY MANAGEMENT, INC., only for purposes
of Section 19


                            By:    _______________________________
                            Title:

                            RARE HOSPITALITY INTERNATIONAL INC.


                            By:    _______________________________
                            Title:

                            EXECUTIVE


                            _________________
                            KRISTIN NYHOF

--------------------------------------------------------------------------------


INDEX TO EXHIBITS

EXHIBIT DESCRIPTION     A

    B DEFINITIONS

RESTRICTED AREA

--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS

        As used in Section 3 of this Agreement, the following terms shall have
the meanings ascribed to each below:

“Cause” means:

    (i)        the Executive’s breach of any material obligations under this
Agreement; provided, however, that if such breach can be cured, Executive shall
have fourteen (14) days following receipt from the Company of written notice of
such breach within which to do so before said breach is deemed to constitute
“Cause” for termination;

    (ii)     habitual and unauthorized absenteeism by reason other than physical
or mental illness;

    (iii)     chronic alcoholism or other form of substance abuse resulting in
material harm or actual or potential physical danger to RARE or the employees of
any RARE affiliate;

    (iv)     the commission by Executive of (a) a felony for which Executive is
indicted or with respect to which Executive pleads nolo contendere (or any
similar response), (b) any act or moral turpitude or (c) any fraud or
embezzlement upon any RARE affiliate; or

    (v)     the engaging by the Executive in negligence or willful misconduct
which is injurious to any RARE affiliate, monetarily or otherwise.

“Change of Control” means and includes each of the following:

    (i)        The acquisition, at one time or over time, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities and Exchange Act of 1934 (the “1934 Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
50% or more of the combined voting power of the then outstanding voting
securities of the RARE Parent entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control; (a) any acquisition by a Person who is on the
date of this Agreement the beneficial owner of 50% or more of the Outstanding
Corporation Voting Securities, (b) any acquisition by RARE Parent, or (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by RARE Parent or any corporation controlled by RARE Parent;

    (ii)        Consummation of a reorganization, merger, share exchange or
consolidation or sale of other disposition of all or substantially all of the
assets of RARE Parent (a “Business Combination”), in each case unless following
such Business Combination, (i) all of substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns RARE Parent or all or substantially all of RARE Parent’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Corporation Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of Parent or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

“Disability” or “Disabled” shall mean that by reason of any physical or mental
incapacity Executive has been unable, or it is reasonably expected that she will
be unable, for a period of at least ninety (90) substantially continuous days to
perform her regular duties and responsibilities hereunder. In the event of any
disagreement between Executive and the Company as to whether Executive is
physically or mentally incapacitated, the question of such incapacity shall be
submitted to an impartial and reputable physician for determination, selected by
mutual agreement of Executive and the Company or, failing such agreement,
selected by two physicians (one of which shall be selected by the Company and
the other by Executive), and such determination of the question of such
incapacity by such physician shall be final and binding on Executive and the
Company. The Executive shall pay the fees and expenses of such physician.

--------------------------------------------------------------------------------


EXHIBIT B

Executive and the Company agree that, for purposes of this Agreement, the
“Restricted Area” shall constitute the area within fifteen (15) miles of RARE’s
restaurants in the following cities:

Alabama:

Arizona:

Connecticut:

Delaware:

District of Columbia:

Florida:
                     
                     
                     

Georgia:
                     
                     
                     

Illinois:

Indiana:

Kansas:

Kentucky:

Maine:

Maryland:

Massachusetts:
                     
                     

Michigan:

Minnesota:

Missouri:
                     

Nevada:

New Hampshire:

New Jersey:

New York:

North Carolina:
                     

                     
                     
                     

Pennsylvania:

Rhode Island:

South Carolina:

Tennessee:

Texas:

Virginia:

West Virginia:       Auburn, Daphne, Dothan, Hoover, Huntsville, Mobile,
Montgomery, Prattville

      Phoenix

      Manchester

      Newark

      Washington, D.C.

      Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach,
Davie, Delray Beach, Destin,
      Fleming Island, Ft. Lauderdale, Ft. Myers, Hollywood, Jacksonville Beach,
Jacksonville, Jensen Beach,
      Kissimmee, Lake Mary, Largo, Merritt Island, Miami, Naples, Ocala,
Orlando, Pembroke Pines, Port Richey,
      Sarasota, St. Augustine, St. Petersburg, Tallahassee, Tampa, West Palm
Beach, Winter Haven, Palm Harbor

      Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford, Canton,
Cartersville, College Park,
      Columbus, Conyers, Cumming, Dalton, Dawsonville, Douglasville, Duluth,
Gainesville, Hiram, Jonesboro,
      Kennesaw, Lawrenceville, Lithonia, McDonough, Macon, Marietta, Morrow,
Newnan, Peachtree City, Rome,
      Roswell, Savannah, Snellville, Statesboro, Tifton, Tucker, Valdosta,
Warner Robins, Woodstock

      Chicago, Fairview Heights

      Avon, Carmel, Evansville, Indianapolis

      Leawood, Lawrence, Speedway, Topeka

      Bowling Green, Cold Springs, Florence, Lexington, Louisville, Frankfort

      Augusta, Bangor, South Portland

      Baltimore, Bowie, Columbia, Frederick, Gaithersburg, Germantown,
Hagerstown, Waldorf

      Boston, Braintree, Brockton, Burlington, Chestnut Hill, Dedham,
Framingham, Franklin, Haverhill,
      Loeminster, Marlboro, Methuen, Milbury, Milford, North Attleboro, Peabody,
Plymouth, Raynham, Seekonk,
      Shrewbury, Watertown, West Springfield

      Auburn Hills, Troy, Westland

      Minneapolis

      Ballwin, Belton, Chesterfield, Florissant, Independence, Jefferson City,
Kansas City, Lee's Summit,
      O'Fallon, St. Peters, St. Louis Mills, Sunset Hills

      Las Vegas

 Concord, Manchester, Nashua, Newington

      Howell, Mt. Olive, North Brunswick, Parsippany, Piscataway, Rochelle Park,
Woodbridge

      Albany, New York (Manhattan), Poughkeepsie, Rochester

      Burlington, Charlotte, Concord, Gastonia, Greensboro, Greenville, Hickory,
High Point, Huntersville,
      Pineville, Winston-Salem, Wilmington

      Ohio: Beaver Creek, Boardman, Cincinnati, Columbus, Cuyahoga Falls,
Dublin, Eastgate, Fairview Park
      Gahanna, Independence, Maumee, Medina, Mentor, Moraine, North Canton,
Pickerington, Solon, Springdale
      St. Clairsville, Strongsville, Wooster, West Chester

      Bensalem, Erie, Exton, Lancaster, Norristown, Philadelphia, Whitman Square

      Providence, Warwick

      Anderson, Columbia, Greenville, Hilton Head, Mt. Pleasant, Myrtle Beach,
Rock Hill, Spartanburg

      Chattanooga, Clarksville, Hermitage, Jackson, Madison, Nashville

      Dallas, Houston

      Dulles, McLean, Chantilly

      Charleston

Executive acknowledges and agrees that the geographical area described above is
the area in which Executive will initially perform his services for RARE, and
that the area in which such services are performed is intended to expand or
contract as the locations of RARE’s restaurants (the “Consolidated Group”)
increase or decrease. Executive and the Company agree that as the geographical
area in which the Consolidated Group operates expands or contracts, the parties
agree to amend the list of cities described on this Exhibit B from time to time,
or delete cities in which there is no longer a member of the Consolidated Group
to include each additional city in which there is a member of the Consolidated
Group. Executive agrees to execute one or more amendments hereto upon the
request of the Company from time to time in order to confirm such amended list.